Citation Nr: 1519554	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  06-38 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1976.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Veteran was previously represented by a private attorney.  However, in August 2014, the attorney withdrew representation of the Veteran.  The Veteran has not appointed another representative.  

The Board notes that a claim of entitlement to service connection for a psychiatric disability encompasses all psychiatric disabilities that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In April 2014, the Board remanded this appeal for additional development.  The Board finds substantial compliance with the requested development has not been completed.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

Unfortunately, the Board must remand for further development and another VA examination prior to any adjudication to the Veteran's claim for entitlement to service connection for a psychiatric disability to include as due to service-connected disabilities and his claim for entitlement to TDIU.  

Following the April 2014 remand, development consisting of an addendum opinion dated in September 2014 concerning the etiology of the Veteran's psychiatric disabilities was provided by a VA psychologist who had previous authored an October 2010 VA psychiatric examination report.  The VA psychologist was directed to provide a rationale and conclusion as to whether the Veteran's claimed in-service stressor of a fall during boot camp could be considered a stressor event under the DSM-IV criteria for posttraumatic stress disorder (PTSD).  The VA psychologist reported that the Veteran's claimed stressor of falling down during service did not meet the criteria to be considered a stressor as the event was not substantiated by the Veteran's claims file and that a review of the claims files strongly suggested serious concerns about the credibility of the Veteran's in-service injury.  

The Board finds that the September 2014 VA psychologist opinion is not adequate for adjudication purposes.  The September 2014 VA psychologist provides numerous examples and instances questioning the Veteran's credibility of actually falling down injuring his wrist in-service.  However, the evidence of record shows, and the VA psychologist even acknowledged, that the Veteran's service medical records note that he was treated for a wrist injury in November 1974 due to a fall.  Therefore, due apparent contradiction of calling into question an event that the VA psychologist also noted was recorded in the Veteran's service medical records, a new VA examination concerning the etiology of the Veteran's psychiatric condition is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).

The Board also notes that the Veteran has claimed that his psychiatric condition was caused or aggravated by service connected musculoskeletal disabilities.  On remand, an opinion regarding secondary service connection will also be requested.

Additionally, a prior remanded directed the RO to contact the Veteran's treating physician, who diagnosed the Veteran with PTSD in 2008, to ascertain what that diagnosis was based upon.  A review of the record shows that the physician was not contacted or requested to provide information pertaining to the Veteran's psychiatric disability.

The TDIU claim is inextricably intertwined with the pending claim of entitlement to service connection for psychiatric disability.  Accordingly, consideration of the Veteran's TDIU claim must be deferred pending the resolution of that pending service connection claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to contact Dr. Anandhi Sethupathi, of the VA North Texas Health Care System to provide the basis of the Veteran's diagnosis PTSD, as noted in the letter provided by that physician on February 22, 2009.  If Dr. Sethupathi cannot be reached or provide the requested information, it must be noted in the claims file.  

2.  Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist that has not examined the Veteran before, to ascertain the nature and etiology of any current psychiatric disability to include PTSD.  The examiner must review the claims file and must note that review in the report.  The examination report should include a complete rationale for all opinions expressed.  Any necessary tests, including any psychiatric testing should be obtained.  The examiner must reconcile the October 2010 VA opinion of record along with other PTSD diagnosis with the opinion provided.  The examiner should provide the following information:

a)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-V.  The examiner must also comment regarding the Veteran's claimed stressor of falling down during boot camp qualifies as a stressor under the DSM-V.

b)  If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is related to service or any stressor during service, or to the fear of hostile military or terrorist activity. 


c)  For every diagnosed psychiatric disability, other than PTSD, the examiner should opine whether it at least as likely as not (50 percent or greater probability) that the psychiatric disability was incurred in or is otherwise related to the Veteran's service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

d) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is proximately due to or caused by any service-connected disability or disabilities.

e)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is aggravated (permanently increased in severity beyond the normal progress of the condition) by any service-connected disability or disabilities.

3.  Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

